Citation Nr: 1739767	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  10-33 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES


1.  Entitlement to an initial evaluation in excess of 30 percent for sinusitis with headaches.

2.  Entitlement to an initial compensable evaluation for anosmia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Foth, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1975 to September 1981 

These matters come before the Board of Veteran's Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky. 

In August 2014 and September 2016, the Board remanded for further evidentiary development.  The Board finds that there has been substantial compliance with all prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).


FINDINGS OF FACT

1.  Throughout the entire period on appeal, the Veteran's sinusitis has not required radical surgery with chronic osteomyelitis; nor  has it been  manifested by near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.

2.  The Veteran does not have complete loss of the sense of smell; the Veteran has partial loss of the sense of smell.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 30 percent for sinusitis have not been met.  38 U.S.C.S. §§ 1155, 5107 (LexisNexis 2017); 38 C.F.R. § 4.97, Diagnostic Code (DC), 6513 (2017).

2.  The criteria for an initial compensable evaluation for anosmia have not been met.  38 U.S.C.S. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.7, 4.87a, DC 6275 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Initial Ratings

The Veteran asserts that he is entitled to increased initial ratings for his service-connected sinusitis with headaches and associated anosmia.

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Rating Schedule.  38 U.S.C.S. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2017).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an award of service connection for that disability, separate, or "staged," ratings can be assigned for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board will evaluate his claims in turn.

I.  Sinusitis with Headaches

Currently, the Veteran is in receipt of a 30 percent disability rating under 38 C.F.R. § 4.97a, DC 6513, which pertains to chronic maxillary sinusitis .



Under DC 6513, a 30 percent rating is warranted for three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 50 percent rating - the maximum rating available under DC 6513 - is warranted following radical surgery with chronic osteomyelitis, or near constant sinusitis characterized by headaches, pain and tenderness of the affected sinus, and purulent discharge or crusting after repeated surgeries.  An incapacitating episode of sinusitis means one that required bed rest and treatment by a physician.  38 C.F.R. § 4.97, DC 6513, Note 1 (2017).

Following review of the evidence of record, the Board concludes that the criteria for an increased rating of 50 percent are not met, and the claim will be denied.

Turning to the relevant medical evidence of record, clinical records dated from March 2006 to XX show that the Veteran has a history of undergoing X surgeries for chronic sinusitis.

in October 2009, the Veteran was afforded a VA examination.  The VA examiner indicated that the Veteran had intermittent sinusitis that affected his frontal and maxillary sinuses.  The VA examiner noted that there was no history of osteomyelitis or incapacitating episodes, but the Veteran had non-incapacitating episodes that occurred six to seven times per year with a duration of about a week with the symptoms of purulent nasal discharge and sinus pain during an episode.  The Veteran's other symptoms included headaches and sinus tenderness.  The headaches occurred when the Veteran experienced sinus flare ups.  The Veteran reported that during a flare up he used medication, an ice pack, and antibiotics, and he reported that he had more frequent sinus infections that lasted about a week.


In October 2014, the Veteran was afforded the requested VA examination.  The VA examiner indicated that the Veteran had sinusitis that affected his frontal and maxillary sinuses.  The VA examiner answered yes to the question "does the Veteran currently have any findings, signs or symptoms attributable to chronic sinusitis" and marked the boxes for episodes of sinusitis, headaches, pain of affected sinus, and tenderness of affected sinus.  The VA examiner did not mark near constant sinusitis, purulent discharge, or crusting.  It was noted that there were no incapacitating episodes, but the Veteran had non-incapacitating episodes that occurred seven or more times during the past 12 months. 


In October 2016, the Veteran was afforded the requested VA examination.  The VA examiner diagnosed the Veteran with recurrent episodic sinusitis with headaches that affected his frontal and maxillary sinuses.  The VA examiner answered yes to the question "does the Veteran currently have any findings, signs or symptoms attributable to chronic sinusitis" and marked the boxes for episodes of sinusitis, headaches, pain of affected sinus, and tenderness of affected sinus.  The VA examiner did not mark near constant sinusitis.  On examination, the Veteran reported continued congestion, sporadic post-nasal drip, and described that he experienced a restriction and pressure on the bridge of the nose.

After review of the evidence, the Board finds that an initial evaluation in excess of 30 percent is not warranted.  As the Veteran has consistently reported and the evidence reflects that the Veteran experienced six to seven or more non-incapacitating episodes with symptoms of purulent nasal discharge, headaches and pain, as well as tenderness, but the evidence reflects that the Veteran does not have chronic osteomyelitis, surgeries during the appeal period, or constant sinusitis characterized by headaches, pain and tenderness of the affected sinus and purulent discharge after repeated surgeries, the Board finds that an initial evaluation of 30 percent is appropriate. 

Any relevant lay statements from the vet or rep?

II.  Initial Compensable Evaluation for Anosmia 


Presently, the Veteran's anosmia is rated pursuant to 38 C.F.R. § 4.87a, DC 6275, for loss of the sense of smell.

Under DC 6275, a sole 10 percent evaluation is warranted for complete loss of the sense of smell.

The Board finds that based on the evidence of record, the Veteran does not have complete loss of the sense of smell.  The VA examinations in October 2009, October 2014, and October 2016 indicated that the Veteran had partial loss of the sense of smell.  Further, on examination in October 2016, the Veteran reported that he had decreased sense of smell, which he is competent to report.  Additionally, in a July 2009 statement, the Veteran indicated that he had difficulty smelling, but he could still smell.  Thus, the Board finds that the Veteran does not meet the rating criteria of complete loss of the sense of smell to warrant the sole 10 percent evaluation because the evidence of record reflects that the Veteran can smell.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.S. § 5107(b) (LexisNexis 2017); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

An initial evaluation in excess of 30 percent for sinusitis with headaches is denied.

An initial compensable evaluation for anosmia is denied.


____________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


